IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1396
                               Filed February 17, 2021


IN THE INTEREST OF H.W., S.J., J.J., and M.J.,
Minor Children,

D.W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A mother appeals the child-in-need-of-assistance adjudication of her

children. AFFIRMED.



       Bryan J. Tingle, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Paul White of Juvenile Public Defender, Des Moines, attorney and guardian

ad litem for minor children.




       Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MAY, Judge.

       A mother appeals the adjudication of her children as children in need of

assistance (CINA).1       All four children—H.W., S.J., J.J., and M.J.—were

adjudicated CINA pursuant to Iowa Code section 232.2(6)(c)(2) and (n) (2020).

Two of the children—H.W. and S.J.—were additionally adjudicated CINA pursuant

to section 232.2(6)(d). The mother appeals adjudication under paragraphs (d) and

(n). We affirm.

I. Background Facts

       The mother and her children came to the attention of the Iowa Department

of Human Services (DHS) in May 2019 because of a domestic-violence incident.

M.J.’s father, Michael,2 handcuffed and beat the mother while the children were

present.     Michael was convicted of domestic abuse assault and child

endangerment. Afterwards, the mother and all four children went to live with the

children’s maternal grandmother.

       The mother told DHS that her prior relationships also involved incidents of

domestic violence, including her relationships with H.W.’s father and with David,

S.J. and J.J.’s father. The mother also told DHS that she was depressed and has

been told she may have bipolar disorder.

       In July, the mother moved into a two-bedroom apartment with seven other

people: the four children, Michael, David, and an unrelated adult named Frank.


1 Only the mother appeals the CINA adjudication. She appeals following the entry
of a dispositional order. See In re Long, 313 N.W.2d 473, 475 (Iowa 1981) (holding
an order for adjudication is not final for appeal purposes until disposition).
2 During the CINA investigation, it was revealed that M.J.’s father is not her

biological father. But he is listed on her birth certificate. So we still refer to him as
M.J.’s father.
                                        3


The record suggests Frank may have a mild intellectual disability. David and the

mother told DHS that David was Frank’s caretaker.

       In October, DHS received information that the mother was exhibiting

symptoms of substance abuse.        In November, the mother tested positive for

methamphetamine. She completed a substance-abuse evaluation. There was no

recommendation       for   treatment.    But   concerns    about    the   mother’s

methamphetamine use continued.

       In April 2020, DHS received a report that S.J. was sexually assaulted by

Frank. The alleged sexual assault occurred around 6:00 p.m. Law enforcement

was not involved until Frank called the police around 5:00 a.m. the next morning.

He called alleging “he was being kicked out of his apartment due to people

accusing him of sexually assaulting their daughter.” DHS asked David and the

mother why they did not call the police themselves. They said they did not want

Frank to get in trouble.

       S.J. underwent a forensic interview.    She stated that Frank repeatedly

sexually abused her, her mother was aware of the abuse, and her mother had

previously witnessed the abuse on several occasions. Before the interview could

be completed, David left with S.J. The interview was never completed, and its

transcript is not a part of our record. But the DHS worker present at the interview

testified about its contents.

       The children were all removed to the maternal grandmother’s care, where

they continue to reside. A no-contact order was issued between the mother and

children. The mother and David were both arrested and charged with sexual

abuse and neglect in connection with Frank’s sexual abuse of S.J.
                                            4


       In July, the children were adjudicated CINA. In August, the children were

confirmed CINA.

       In September, the mother filed a motion under Iowa Rule of Civil

Procedure 1.904(2).        She asked the court to clarify what paragraphs of

section 232.2(6) apply to each child. The court granted the motion. The court

clarified   that   all   four   children   were   adjudicated   CINA   pursuant    to

section 232.2(6)(c)(2) and (n). In addition, H.W. and S.J. were adjudicated CINA

pursuant to section 232.2(6)(d).

       The mother now appeals.

II. Standard of Review

       CINA proceedings are reviewed de novo. In re J.S., 846 N.W.2d 36, 40

(Iowa 2014). “[W]e are not bound by the juvenile court’s fact findings; however,

we do give them weight. Our primary concern is the children’s best interests.” Id.

(citation omitted). “In determining the best interests of the child[ren], ‘we look to

the parent[’s] past performance because it may indicate the quality of care the

parent is capable of providing in the future.’” In re L.H., 904 N.W.2d 145, 149 (Iowa

2017) (second alteration in original) (quoting In re J.E., 723 N.W.2d 793, 798 (Iowa

2006)).     “CINA determinations must be based upon clear and convincing

evidence.”    J.S., 846 N.W.2d at 41.       We ask whether there are “serious or

substantial doubts as to the correctness [of] conclusions of law drawn from the

evidence.” L.H., 904 N.W.2d at 149 (alteration in original) (quoting In re D.W., 791

N.W.2d 703, 706 (Iowa 2010)).
                                           5


III. Analysis

       CINA proceedings are governed by chapter 232. We find the meaning of

chapter 232 in its words. In re C.S., No. 19-1444, 2020 WL 1550675, at *1 (Iowa

Ct. App. Apr. 1, 2020); see Doe v. State, 943 N.W.2d 608, 610 (Iowa 2020) (noting

“in questions of statutory interpretation, ‘[w]e do not inquire what the legislature

meant; we ask only what the statute means’” and “[t]his is necessarily a textual

inquiry as only the text of a piece of legislation is enacted into law” (first alteration

in original) (citation omitted)).

       In section 232.2, the legislature defined the term “child in need of

assistance” or CINA. For a child to be adjudicated CINA, the child must be affected

by one or more of the situations described in paragraphs 232.2(6)(a) through (q).3

Here, the mother appeals her children’s CINA adjudications under paragraphs (d)

and (n).

       We begin by addressing the mother’s claim that H.W. and S.J. should not

have been adjudicated CINA under paragraph (d). It applies to a child “[w]ho has

been, or is imminently likely to be, sexually abused by the child’s parent, guardian,

custodian, or other member of the household in which the child resides.” Iowa

Code § 232.2(6)(d) (emphasis added). Here, the sexual abuser was Frank. The

mother claims that because Frank is not related to herself, S.J., or David, Frank

cannot be a “member of the household” for purposes of paragraph (d). In support,

the mother cites section 236.2(4). It provides, in relevant part: “For purposes of

this chapter, unless a different meaning is clearly indicated by the context: . . . .


3 The child must also be “unmarried.” Iowa Code § 232.2. It appears undisputed
that all children involved are unmarried.
                                          6


‘Family or household members’ means spouses, persons cohabiting, parents, or

other persons related by consanguinity or affinity.”       Iowa Code § 236.2(4)(a)

(emphasis added).

       By its own terms, though, section 236.2 only applies to chapter 236 (“this

chapter”), which governs domestic abuse cases.             Id.   We cannot rewrite

section 236.2(4) so it will also apply in CINA cases, which are governed by

chapter 232. See Fishel v. Redenbaugh, 939 N.W.2d 660, 663 (Iowa Ct. App.

2019). So we cannot rely on section 236.2(4) to decide whether Frank was a

“member of the household.”

       Instead, we must focus on chapter 232. The parties do not cite, and we

have not found, any definition within chapter 232 for the term “member of the

household in which the child resides.”4 When the legislature does not define words


4 While it seems unlikely that the question before us has not arisen in a prior case,
the parties do not cite—and we did not find—any opinions that directly address the
issue before us.
        We have not overlooked the supreme court’s discussion of the term
“member of the household in which the child resides” in In re J.C., 857 N.W.2d 495
(Iowa 2014). There, the question before the court was whether an established
father was a “parent” for purposes of chapter 232. J.C., 857 N.W.2d at 497. As
part of its analysis, the court noted that, in addition to precisely-defined categories
such as “parent,” chapter 232 also refers to more “capacious or undefined”
categories—including the category of “other member[s] of the household in which
the child resides.” Id. at 503–04 (quoting Iowa Code § 232.2(6)(b), (c)(2)). The
court explained:
        [I]n various provisions in chapter 232, the legislature coupled
        carefully defined, discrete terms, such as parent, guardian, or
        custodian, with a capacious or undefined term to reach individuals
        whose relationship to a child is less precisely delineated. In this
        case, for example, one of the provisions under which the juvenile
        court adjudicated J.C. was Iowa Code section 232.2(6)(c)(2). This
        provision defines a child in need of assistance as a child
               [w]ho has suffered or is imminently likely to suffer
               harmful effects as a result of . . . [t]he failure of the
               child’s parent, guardian, custodian, or other member of
                                         7


in a statute, we generally give those words “their common, ordinary meaning in the

context within which they are used.” J.C., 857 N.W.2d at 500.

       In ordinary usage, the word household “can have two meanings.” In re

Smith, 396 B.R. 214, 216 (Bankr. W.D. Mich. 2008). “First, it may mean simply all

of the persons who use a particular structure as their dwelling space.” Id.; accord

id. n.7 (“[A] social unit comprised of those living together in the same dwelling

place.” (alteration in original) (quoting Household, Webster’s Third New

International Dictionary (unabr. ed. 1986))); Household, Merriam-Webster.com,

https://www.merriam-webster.com/dictionary/household (last visited Feb. 15,

2021) (listing “a social unit composed of those living together in the same dwelling”


               the household in which the child resides to exercise a
               reasonable degree of care in supervising the child.
       Iowa Code § 232.2(6)(c)(2) (emphasis added). This provision
       enables a CINA adjudication if a member of the child’s household
       other than one of the three specifically defined parties fails to
       exercise reasonable care in supervising the child. This provision has
       clear potential to encompass a wide range of individuals who could
       come into contact with the child. Other provisions aimed at different
       conduct are phrased similarly. See, e.g., id. § 232.2(6)(b) (defining
       a child in need of assistance as one who has been or is imminently
       likely to be abused or neglected by a “member of the household in
       which the child resides”). In these provisions, the legislature coupled
       the three defined terms with an undefined term meant to broaden the
       provision’s scope to reach others. To connect the terms the
       legislature used the disjunctive conjunction “or.”
               ....
               As this review of these code provisions demonstrates, the
       legislature crafted a narrow and specific definition of “parent” under
       chapter 232. But where it deemed necessary, it coupled the term
       with more encompassing language meant to embrace other
       individuals whose acts or omissions could threaten the child’s
       welfare and best interests. The use of the disjunctive conjunction
       “or” to connect the terms implies the legislature intended “parent,” as
       well as “guardian” and “custodian,” to mean something different than
       the more encompassing terms.
Id.
                                           8

as a definition of “household”); Household, Black’s Law Dictionary (11th ed. 2019)

(listing “[a] group of people who dwell under the same roof” as a definition of

“household”). This “‘heads on beds’ approach . . . includes all the persons who

occupy a housing unit,” whether related or not. In re Morrison, 443 B.R. 378, 384

(Bankr. M.D. N.C. 2011) (citation omitted). However, as the mother points out,

household can also be understood to “involve a familial relationship.” Smith, 396

B.R. at 216. “That is, a household may mean only those persons who live together

and who are also related by blood or marriage.” Id. (emphasis added); accord id.

n.8 (“[T]hose who dwell under the same roof and compose a family.” (alteration in

original)   (quoting     Household,      Webster’s      Third   New   International

Dictionary (unabr. ed. 1986))); Household, Merriam-Webster.com, https://www.m

erriam-webster.com/dictionary/household (last visited Feb. 15, 2021) (listing

“those who dwell under the same roof and compose a family” as a definition of

“household”); see also Household, Black’s Law Dictionary (11th ed. 2019) (listing

“[a] family living together” as a definition of “household”).

       Importantly, though, our job is not to consider the word “household” in

isolation. See Doe, 943 N.W.2d at 610. Rather, we must consider it in the context

of chapter 232, which we read “as a whole.” Id.; see also Deal v. United States,

508 U.S. 129, 132 (1993) (noting it is a “fundamental principle of statutory

construction (and, indeed, of language itself) that the meaning of a word cannot be

determined in isolation, but must be drawn from the context in which it is used”);

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts

167 (2012) (“Context is a primary determinant of meaning.”).
                                            9


       Review of chapter 232 “as a whole” reveals that the legislature included

specific directions for the chapter’s interpretation. Section 232.1 states, in relevant

part: “This chapter shall be liberally construed to the end that each child under the

jurisdiction of the court shall receive, preferably in the child’s own home, the care,

guidance and control that will best serve the child’s welfare and the best interest

of the state.” We must “honor the legislature’s directive” in section 232.1 “to

construe chapter 232 liberally to ‘best serve the child’s welfare.’” In re A.M., 856

N.W.2d 365, 373 (Iowa 2014).

       With this in mind, we return to the text of section 232.2(6)(d). As explained,

when (as here) a child “has been, or is imminently likely to be, sexually abused by”

someone who is not “the child’s parent, guardian, [or] custodian,” paragraph (d)

can apply only if the abuser is a “member of the household in which the child

resides.” So, the scope of the statute’s protection depends on the meaning of the

term “household.” If we adopt the mother’s narrow definition of “household,”

paragraph (d) could only apply if the child’s abuser not only lives with the child but

also is part of a family with “which the child resides.” Conversely, if we adopt the

State’s proposed definition of “household,” paragraph (d) could apply whenever a

child is abused by someone who lives with the child, regardless of familial

relationships.   Clearly, the State’s broader, “heads on beds” interpretation of

“household” provides greater protection for children. See Morrison, 443 B.R. at

384. So we must adopt it. See Iowa Code § 232.1; A.M., 856 N.W.2d at 373; see

also United Elec., Radio & Mach. Workers of Am. v. Iowa Pub. Emp. Rels. Bd.,

928 N.W.2d 101, 110 (Iowa 2019) (“When the legislature issues this kind of

directive on statutory interpretation, it binds us.”).
                                         10


       The only question, then, is whether Frank resided with S.J. Following our

de novo review, we conclude he did. After the alleged abuse occurred, Frank told

the police that he “was being kicked out of his apartment.” (Emphasis added.)

When DHS inspected the two-bedroom apartment where the children resided,

Frank was there. It was then that the mother and David told DHS that David was

Frank’s “caretaker” and they all lived in the same apartment. After the children

were removed, the mother and David confirmed with DHS that Frank had been

living with them for eighteen months. So we think it is clear Frank resided in the

same home as S.J. See J.S., 846 N.W.2d at 42. And since the mother does not

raise any other arguments under paragraph (d), we affirm H.W. and S.J. as CINA

under section 232.2(6)(d).

       Next, the mother appeals the CINA adjudication for all four children under

section 232.2(6)(n). It applies to a child “[w]hose parent’s or guardian’s mental

capacity or condition, imprisonment, or drug or alcohol abuse results in the child

not receiving adequate care.” Iowa Code § 232.2(6)(n). The mother argues

paragraph (n) cannot apply here because the record does not “contain evidence

to support the allegation that the children were not receiving adequate care in

general.”

       The parties do not cite, and we have not found, authorities that provide a

specific definition for the phrase “adequate care.” So we again rely on the principle

that words in a statute should be given “their common, ordinary meaning in the

context within which they are used.” J.C., 857 N.W.2d at 500; cf. Nix v. Hedden,

149 U.S. 304, 307 (1893) (noting that, although “[b]otanically speaking, tomatoes

are the fruit of a vine,” they are “vegetables” in “the common language of the
                                         11


people”). And we bear in mind section 232.1, which requires us to “construe

chapter 232 liberally to ‘best serve the child’s welfare.’” A.M., 856 N.W.2d at 373.

       Applying these principles here, we disagree with the mother’s suggestion

that “adequate care” for a child is limited to “a place to live,” “adequate food,” and

“clothing.” Rather, in the common understanding of Iowans, “adequate care” for a

child means meeting the child’s essential needs. One of those essential needs is

a safe home. See In re M.F., No. 14-1016, 2014 WL 4930650, at *1 (Iowa Ct. App.

Oct. 1, 2014) (affirming the juvenile court’s modification of a permanency order

where the court found the mother was impaired from providing “a safe, stable

home”); In re J.F., No. 06-1277, 2006 WL 2873400, at *1 (Iowa Ct. App. Oct. 11,

2006) (affirming a CINA adjudication where “[t]he court concluded numerous

health and safety concerns were present in the home”).

       The mother was unable to provide a safe home for S.J. Two DHS workers

testified to the danger the children would face if they returned to the mother’s care.

One testified that she believed “the children would be in imminent danger if they

returned.” The other testified she believed an “imminent risk exists for these

children if they were to remain in the custody of any of their parents.” After

considering this testimony and the evidence as a whole, the district court

concluded it “would be contrary to the children’s welfare” for them to return to the

parental home “because of [the] parents unresolved mental health and substance

abuse issues, domestic violence and lack of protective capacity exposing [the]

children to substance abuse, domestic violence and sexual abuse.” We agree and

conclude the children were not receiving “adequate care.”           See Iowa Code

§ 232.2(6)(n); J.S., 846 N.W.2d at 42.
                                       12


IV. Conclusion

      Upon our de novo review, we find the juvenile court was correct in

adjudicating H.W. and S.J. CINA pursuant to section 232.2(6)(d) and all four

children CINA pursuant to section 232.2(6)(n).

      AFFIRMED.